Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 51-72 are presented for examination.
Claims 51-55, 57-59, 63 and 71 were amended.
This is a Final Action.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
	With respect to 101 rejection in regards to claim 62 and 71 in view of system and non-transitory readable medium claims respectively has been obviated due to current amendments.
In view of ODP applicant argues that the ODP is not required because a restriction was issued against the claims in the parent application.  However, examiner respectfully disagrees, the claims in the instant application were cancelled and new claims were presented for review in the continuation therefore allowing for review in view of ODP. Furthermore, applicant refers to the instant application has a divisional (DIV) however, the application is a Continuation (CON) of the parent application.

112 rejection with respect to claims 54-55, 57-59 have been obviated due to current amendments to the claims.
In view of applicant arguments that Marchisio does not disclose semantic or syntactic links, examiner respectfully disagrees.  The semantic or syntactic links (tags) are disclosed as mapped by the examiner, in paragraph 0171, e.g., parsing a sentence and annotating it with syntactic and semantic tags (links), the worker 2102a-2102d creates a corresponding temporary keyword index 2103a-2103d, which represents the portion of the corpus that it has processed until stored in the partition indexes 2104-2105, and paragraph 0048, 0079, 0154-0156, and 0183, e.g., syntactically and semantically annotated terms of sentence clauses (of documents) stored in the enhanced document index. 
Furthermore applicant is arguing specification rather than claim on page 9 of the remarks.  The two types of links as defined by the specification is not incorporated into the claims and depending on details might overcome the prior arts of record.
With respect to 101 rejection in view of claim 63-72 has been obviated due to current amendments to the claims.
With respect to 101 rejection in view of abstract idea in regards to claims 51-72, examiner respectfully disagrees with the applicant and has maintained his mapping below, however in view of compact prosecution if the applicant was to incorporate, the api utilized for creating a new tailored composition using a transclusion option in which semantically and/or syntactically lined section of multiple specification documents are compiled was incorporated into the independent claims (as argued by the applicant in remarks on page 11), should overcome the 101 abstract idea, based on the details included.
If applicant has any issues or concerns examiner respectfully encourages the applicant to initiate a applicant initiated interview to discuss the subject matter in view of compact prosection.


Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 51-72 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 51-72 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 51, 63 and 71, specifically claim 51 recites "creating shared syntactic and semantic models…; identifying…; identifying…; creating a tangible database for storing”. These limitations could be reasonably and practically performed by the human mind, for instance based on a given books and dictionary identifying semantic and syntactic models and storing this information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper the technical computer database aspect is present only due to putting it in the technological environment.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the independent claims, 51, 63 and 71 further recite “ a tangible database”, a non-transitory computer readable medium, one or more processors of a computer system, are generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims, 1, 10, 16 and 21   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 52-62, 64-70 and 72  are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea. The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 63-72 are similar to claims 51-62 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 51-53, 55-57-58, 62, 64, 66-68, 71 and 72 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 10, 12, 18 and 20 of Patent No. US 10,685,032.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,685,032
51, 53, 62 and 71
1, 10 and 18
52, 53, 64 and 72
3, 12 and 20
53
1, 10, 18 and 20
55
20
56 
3, 12 and 20
57 and 66
1, 10 and 18
58 and 67
1, 10 and 18
57 and 68
1, 10 and 18


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 51-72 rejected under 35 U.S.C. 103 as being unpatentable over Marchisio (US 2009/0271179) further in view of Fagan (US 2003/0220915) and  Nakamura (US 2013/0179772)

51. Marchisio teaches, A method for using a semantic model to transform, store and disseminate tangible data representing knowledge contained is a collection of documents  (Abstract and paragraph 0048, where the system organizing and storing data as a document index) said method comprising: 
creating shared syntactic and semantic models of the tangible data representing the documents  (paragraph 0170 and 0151-0156, e.g., documents that somehow related together by concept or other classification, schemes based upon storing portions of the index based upon a type supported by the ontology); 
identifying syntactic links…; identifying semantic links…; (paragraph 0171, e.g., parsing a sentence and annotating it with syntactic and semantic tags, the worker 2102a-2102d creates a corresponding temporary keyword index 2103a-2103d, which represents the portion of the corpus that it has processed until stored in the partition indexes 2104-2105, and paragraph 0048, 0079, 0154-0156, and 0183, e.g., syntactically and semantically annotated terms of sentence clauses (of documents) stored in the enhanced document index); and 
creating a tangible database for storing the tangible data representing the syntactic and semantic models  (paragraph 0174, e.g., ontology data repositories 2408 and 2409).
Marchisio does not explicitly teach or disclose, 
identifying syntactic links within a document and between documents in the collection of documents; identifying semantic links within a document and between documents in the collection of documents;
…specification documents containing subjects and requirements. 
However, Fagan teaches,
identifying syntactic links within a document and between documents in the collection of documents; identifying semantic links within a document and between documents in the collection of documents; (Fig 4 – teaches API teaches semantic and syntactic links, furthermore, paragraph 50 – teaches a composite file (a document containing semantic and syntactic link) highlighting differences between documents);
Nakamura teaches specification documents containing subjects and requirements. (Nakamura, 0061, a design document or specification document);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify the specification document as taught by Nakamura into the Marchisio’s and Fagan’s apparatus. The suggestion/ motivation to combine is to provide a transformation rule for transforming a structured document based on a physical disposition into the other with based on a logical structure of data  content (Nakamura, 0002).

52. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 51 wherein: 
said semantic model is an ontology and the tangible data representing the syntactic and semantic models are stored as objects in the ontology (Paragraphs 0028-0030, the UMLS knowledge base with syntactic and semantic analysis using indexing interface (or link) to retrieve the stored documents in a database for searching, Fagan; paragraph 0174, e.g., ontology data repositories 2408 and 2409, Marchisio).

53. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 52, wherein: said tangible database includes syntactic links and semantic links between objects in the ontology (Paragraphs 0015-0017, database, semantic comparison and /or syntactic comparison with ontology editor, Fagan; paragraph 0047 and 0151, where the SQE perform multiple function, data set parsing, data set storage, query transformation, and processing document data while preserving text positioning information (identifying syntax and grammatical role of each meaningful term), Marchisio).

54. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 52, wherein: said step of creating the shared structured syntactic model includes transforming and annotating the tangible data representing the documents (Paragraph 0013, Fagan, and Paragraphs 0039-0041, transforming a structured document having a syntactic hierarchical structure, Nakamura; paragraph 0171, e.g., parsing a sentence and annotating it with syntactic and semantic tags, the worker 2102a-2102d creates a corresponding temporary keyword index 2103a-2103d, which represents the portion of the corpus that it has processed until stored in the partition indexes 2104-2105, and paragraph 0048, 0079, 0154-0156, and 0183, e.g., syntactically and semantically annotated terms of sentence clauses (of documents) stored in the enhanced document index, Marchisio).

55. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 52, wherein: said step of creating a tangible database uses an ontology based schema definition and includes a plurality of ontology based transformations of tangible data (Paragraph 0013, Fagan and Paragraphs 0040-0041, transforming a structured document having a syntactic hierarchical structure, Nakamura; paragraph 0047, 0079,0151,0154-0156, and 0170-0171, e.g., parses the preprocessed sentences, identifying the syntax and grammatical role of each meaningful term in the sentence and the ways in which the terms are related to one another and/or identifies designated entity and other ontology tag types and their associated values, and transforms the sentences into a canonical form--a normalized data representation, Marchisio).

56. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 53, further comprising: creating a tangible interface permitting queries to the semantic and syntactic models and their links (Fig 4, Paragraphs 0030-0031, edit the query, using markup tool to create the set of queries, and add replace, delete assignments of markup tags top a sentence; 0064, newly added portion of the text, Fagan; paragraph 0076, 0079, and Figures 6A-6G, where user interface is part of the system, Marchisio).

57. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 54, wherein: said step of transforming includes converting text from the tangible document to a tangible text file while preserving text positioning information (Paragraph 0042 – teaches creating a independent document model based on the explicit and implicit structure of HTML documents, ie. Would incorporate preserving text structure, where information is located, Fagan; paragraph 0047 and 0151, where the SQE perform multiple function, data set parsing, data set storage, query transformation, and processing document data while preserving text positioning information (identifying syntax and grammatical role of each meaningful term, Marchisio).

58. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 54, wherein: said step of transforming includes syntactical tagging to recognize sections, tables and other structural components of the tangible document (Paragraph 0013, Fagan and 0040-0041, transforming a structured document having a syntactic hierarchical structure, Nakamura; paragraph 0079 and 0151, where the system transforms data by including a syntactical tag to recognize the structural components of the document, Marchisio).

59. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 54, wherein: said step of transforming includes semantical tagging utilizing syntactic tags and annotator tools to recognize word and phrase meanings (Paragraphs 0030-0031, edit the query, using markup tool to create the set of queries, and add replace, delete assignments of markup tags top a sentence, Fagan; paragraph 0079 and 0151, where the system transforms data by including a syntactical tag to recognize the structural components of the document, Marchisio).

60. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 59, wherein: said annotator tools include one or more of the following tools: a regular expression annotator, a table annotator, a material annotator, a specification annotator, and a measurement annotator  (Figs 4 & 8, Paragraphs 0030-0031- teaches utilizing annotators to annotating existing database indicies for a given HTML document, Fagan; paragraph 0063, 0079, 0154, 0156, 0161, and 0181, where the system implemented multiple tools to annotate data, Marchisio).

61. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 55, wherein: said plurality of ontology based data transformations include group annotations as Class or attribute references, classifications of specific class objects in the ontology, and extraction and standardization of attribute references to object attributes using class of object for context of extraction  paragraph 0074-0075, 0079, 0154, 0156, 0161, and 0181, where the ontology based data transformers parsed clause into normalized data by applying various linguistic normalizations include lexical normalizations, syntactic normalization, and semantic normalization, Marchisio).

62. The combination of Marchisio, Fagan and Nakamura teaches, The method according to claim 56, wherein: said tangible interface accepts queries including context, uses context to search the database and also to select the transformation process to be used to display the results of the query (paragraph 0133-0136, where the result of the search query displayed, Marchisio).

65. The combination of Marchisio and Nakamura teaches, The system according to claim 64, wherein: said document annotator/converter includes a plurality of data transformers and a plurality of custom annotator tools (paragraphs 0079 and 0154-0156, where the system implemented multiple software tools, Marchisio).

Claims 63-64, 66-72 are similar to claims 51-62 hence rejected similarly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159